DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5-12, and 15-20 in the reply filed on 07/13/2022 is acknowledged. It appears that claim 5 is drawn to figure 22, but will be examined under broadest reasonable interpretation of the elected species.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR STORAGE DEVICE WITH INSULATING FILMS ADJACENT RESISTANCE CHANGING FILMS--

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:

Claim(s) 8 recite(s) the language (emphasis added) ” wherein The first resistance changing”, where “The” is capitalized.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 and 15 -20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, US 20120068136 A1.

As to claim 7, Park discloses a semiconductor storage device (see Park Fig 6A) comprising: 
a first wiring (see Fig 6A Ref BL3) extending in a first direction (see Fig 3 Ref Y); a second wiring (see Fig 6A Ref 100) that extends in a second direction (see Fig 3 Ref X) intersecting the first direction, and is provided at a location different (see Fig 6A Refs BL3 and 100) from that of the first wiring in a third direction (see Fig 6A direction of memory stack) intersecting the first direction and the second direction; 
a first insulating film (see Fig 6A Ref 272 and Para [0094]) provided between the first wiring and the second wiring in the third direction; 
a first resistance changing film (see Fig 6A Ref 252) that is provided between the first wiring and the second wiring in the third direction, and is adjacent to the first insulating film in the first direction; and 
a first insulating portion adjacent to the first insulating film from the same side as a part of the first resistance changing film in the first direction (see Fig 6A Ref 252).

As to claim 8, Park discloses the semiconductor storage device according to claim 7, wherein 
The first resistance changing film is disposed at a center of the second wiring in the first direction (see Fig 3 Ref Cp1).

As to claim 9, Park discloses the semiconductor storage device according to claim 8, wherein 
the first resistance changing film is disposed between the center of the second wiring in the first direction and an edge of the second wiring in the first direction (see Fig 3 Ref Cp1).

As to claim 10, Park discloses the semiconductor storage device according to claim 7, wherein 
the first resistance changing film is in contact with the first insulating film in the first direction (see Fig 6A Refs 252 and 272).

As to claim 11, Park discloses the semiconductor storage device according to claim 7, wherein 
a maximum thickness of the first resistance changing film in the first direction is smaller than a maximum thickness of the first insulating film in the first direction (see Fig 6A Refs 222 and 210).

As to claim 15, Park discloses the semiconductor storage device according to claim 7, further comprising: 
a third wiring (see Fig 3 Ref WL2) that is adjacent to the second wiring in the first direction, and extends in the second direction; a second insulating film (see Fig 6A Ref 210) provided between the first wiring and the third wiring in the third direction; a second resistance changing film (see Fig 6A Ref 252) that is provided between the first wiring and the third wiring in the third direction, and is adjacent to the second insulating film in the first direction; and a second insulating portion adjacent to the second insulating film from the same side as a part of the second resistance changing film in the first direction (see Fig 6A Ref 252).

As to claim 16, Park discloses the semiconductor storage device according to claim 15, wherein 
the first resistance changing film is disposed at a central part of the second wiring in the first direction, and the second resistance changing film is disposed at a central part of the third wiring in the first direction (see Fig 3 Ref Cp1).

As to claim 17, Park discloses the semiconductor storage device according to claim 16, further comprising: 
a fourth wiring that is adjacent to the second wiring from a side which is opposite to the third wiring in the first direction, and extends in the second direction; a third insulating film provided between the first wiring and the fourth wiring in the third direction; and a third resistance changing film that is provided between the first wiring and the fourth wiring in the third direction, and is adjacent to the third insulating film in the first direction, in which the second insulating portion includes a part provided between the first wiring and the fourth wiring in the third direction (see Fig 3 and Para [0018]; The device is configured as an array.).

As to claim 18, Park discloses the semiconductor storage device according to claim 15, wherein 
the first resistance changing film is disposed at a central part of the second wiring in the first direction, and the third resistance changing film is disposed at a central part of the fourth wiring in the first direction (see Fig 3 Ref Cp1).

As to claim 19, Park discloses the semiconductor storage device according to claim 17, wherein 
the second insulating portion is in contact with the first resistance changing film from a side which is opposite to the first insulating film (see Fig 6A Ref 210, and see Fig 3 and Para [0018]).

As to claim 20, Park discloses the semiconductor storage device according to claim 17, wherein 
a part of the second insulating portion is provided between the second wiring and the third wiring in the first direction (see Fig 6A Ref 210, and see Fig 3 and Para [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20120068136 A1.

As to claim 12, Park discloses the semiconductor storage device according to claim 7, wherein 
a maximum thickness of the first resistance changing film in the first direction is equal to or about half a maximum width of the second wiring in the first direction (see Fig 3 Ref Cp1 and Fig 6A).

Park does not appear to explicitly disclose a maximum thickness of the first resistance changing film in the first direction is equal to or lower than half a maximum width of the second wiring in the first direction.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that the maximum thickness of a resistance changing layer, as disclosed by Park, may have a plurality of relationships with the thickness of a wiring. Dimensional limitation require criticality to the functionality of the invention (see MPEP
2144.05), the disclose of Park meets such critical limitation within the scope of the claimed invention.

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20120068136 A1, in view of Kwon, US 20110186798 A1.


As to claim 1, Park discloses a semiconductor storage device (see Park Fig 6A) comprising: 
a first wiring (see Fig 6A Ref BL3) that extends in a first direction (see Fig 3 Ref Y); a second wiring (see Fig 6A Ref 100) that extends in a second direction (see Fig 3 Ref X) intersecting the first direction, and is positioned at a location different (see Fig 6A Refs BL3 and 100) from the first wiring along a third direction (see Fig 6A direction of memory stack), the third direction intersecting the first direction and the second direction; 
an insulating film (see Fig 6A Ref 272 and Para [0094]) provided between the first wiring and the second wiring in the third direction; and 
a resistance changing film (see Fig 6A Ref 252) provided between the first wiring and the second wiring in the third direction, adjacent (see Fig 6A Refs 252 and 272) to the insulating film from the first side and the second side, and the resistance changing film being smaller than the second wiring in the first direction (see Fig 6A Refs 252,  272, and 100).

Park does not appear to explicitly disclose the insulating film having a first side and a second side which is opposite to the first side in the first direction.

Kwon discloses the insulating film having a first side (see Kwon Fig 5 Ref 232 and Fig 12A) and a second side (see Kwon Fig 5 Ref 232 and Fig 12A) which is opposite to the first side in the first direction.

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor storage device, as disclosed by Park, may have a particular device morphology, as disclosed by Kwon. The inventions are well known variants of phase change device morphologies, and the combination of known inventions which produces predictable results is obvious, and thus not patentable. Further evidence to the obviousness of their combination is Kwon’s attempt to reduce driving current (see Kwon Para [0084])

As to claim 2, Park and Kwon disclose the semiconductor storage device according to claim 1, wherein 
the insulating film is disposed in a first region (see Fig 3 Ref Cp1) where the first wiring and the second wiring overlap (see Fig 3 Refs WL1 and BL3) each other when viewed from the third direction, and the resistance changing film includes a first resistance changing portion (see Kwon annotated image of Kwon Fig 5 below) adjacent to the insulating film from the first side of the first region in the first direction, and a second resistance changing (see Kwon annotated image of Kwon Fig 5 below) portion adjacent to the insulating film from the second side of the first region in the first direction.





    PNG
    media_image1.png
    810
    721
    media_image1.png
    Greyscale






As to claim 5, Park and Kwon disclose the semiconductor storage device according to claim 1, further comprising: 
a conductive film (see Fig 6A Ref 262) that is provided between the resistance changing film and the insulating film and the first wiring in the third direction; and a selector film (see Fig 6A Ref Dp) that is provided between the resistance changing film and the insulating film and the second wiring in the third direction, wherein 
the resistance changing film is disposed in a first region (see Fig 3 Ref Cp1) where the first wiring and the second wiring overlap (see Fig 3 Refs WL1 and BL3) each other when viewed from the third direction, and 
the insulating film includes a first adjacent insulating portion (see Kwon annotated image of Par Fig 6A above) adjacent to the resistance changing film from the first side of the first region in the first direction, and a second adjacent insulating portion (see Kwon annotated image of Par Fig 6A above) adjacent to the resistance changing film from the second side of the first region in the first direction.

As to claim 6, Park and Kwon disclose a semiconductor storage device comprising: 
a first wiring (see Fig 6A Ref BL3) that extends in a first direction (see Fig 3 Ref Y); a second wiring (see Fig 6A Ref 100) that extends in a second direction (see Fig 3 Ref X) intersecting the first direction, and is positioned at a location different (see Fig 6A Refs BL3 and 100) from that of the first wiring in a third direction (see Fig 6A direction of memory stack), the third direction intersecting the first direction and the second direction; 
a selector film (see Fig 6A Ref Dp) provided between the first wiring and the second wiring in the third direction; 
an insulating film (see Fig 6A Ref 272 and Para [0094]) that is provided between the first wiring and the second wiring in the third direction, the insulating film having a first side (see Kwon Fig 5 Ref 232 and Fig 12A) and a second side (see Kwon Fig 5 Ref 232 and Fig 12A), which is opposite to the first side in the first direction, and the insulating film is adjacent to the selector film from the first side and the second side; and 
a resistance changing film (see Fig 6A Ref 252) that is provided between the first wiring and the second wiring in the third direction, and is connected to the selector film in the third direction (see Fig 6A Ref 252).

Allowable Subject Matter
Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 3):
the resistance changing film further includes a third resistance changing portion adjacent to the insulating film from a third side of the first region in the third direction, and a fourth resistance changing portion adjacent to the insulating film from a fourth side which is opposite to the third side of the first region in the third direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ozawa, US 20110140068 A1 discloses an insulating film.
Czornomaz, US 20180254083 A1 discloses an insulating film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 07/22/2022